Case 1:17-cv-05273-ILG-JO Document 122 Filed 10/02/18 Page 1 of 3 PageID #: 1178
 Case l:17-cv-05273-ILG-JO

                                                                         IN CLERK'S OFFICE
                                                                     US DISTRICT COURT E.D.N.Y.

                                                                     ★    OCT 0 2 2018       *
 UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                       BROOKLYN OFFICE

  XAVIER PETTIFORD,                                                       STIPULATION AND
                                                        Plaintiff,        ORDER OF
                                                                          SETTLEMENT OF
                             -against-                                    ATTORNEY'S FEES,
                                                                          EXPENSES, AND
  CITY OF NEW YORK, DETECTIVE PATRICK                                     COSTS
  FITZSIMONS, DETECTIVE ERIC RYAN, and
  DETECTIVE JASON ZUMMO,                                                  17-CV-5273 (ILG) (JO)
                                                     Defendants.




                WHEREAS, plaintiff Xavier Pettiford commenced this action by filing a complaint
 on or about September 8, 2017, alleging that defendants City of New York, Detective Patrick
 Fitzsimons, Detective Eric Ryan, and Detective Jason Zummo violated his federal civil and state

 common law rights; and

                WHEREAS, defendants served plaintiffwith an Offerof Judgment pursuant to Fed.

  R. Civ. P. 68 on July 19, 2018; and

                WHEREAS, plaintiffaccepted defendants' Offer ofJudgment on July 20,2018; and
                WHEREAS, all defendants deny any and all liability arising out of plaintiffs

 allegations; and

                WHEREAS, plaintiffs counsel represents that plaintiffhas assigned all of his rights

 to attorneys' fees, expenses, and costs to Bernstein Clarke & Moskovitz PLLC; and

                WHEREAS, counsel for defendants and counsel for plaintiff now desire to resolve

  the issue of attorneys' fees, expenses, and costs without further proceedings;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

 between the undersigned, the attorneys of record for the respective parties to the above-captioned
Case 1:17-cv-05273-ILG-JO Document 122 Filed 10/02/18 Page 2 of 3 PageID #: 1179
Case 1:17-cv-05273-ILG-JO Document 122 Filed 10/02/18 Page 3 of 3 PageID #: 1180




                                           s/I. Leo Glasser, USDJ
